UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6273



ROBERT E. BUTLER,

                                              Plaintiff - Appellant,

          versus


RICHARD YOUNG; WARDEN HARVEY; RANDOLPH PHIL-
LIPS, Assistant Warden of Programs; OFFICER
KISER; OFFICER JOHNSON; OFFICER BALDWIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-65-7)


Submitted:   April 27, 2000                   Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Robert E. Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Butler, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

that Butler failed to state a claim upon which relief could be

granted.   Accordingly, we affirm the dismissal on the reasoning of

the district court.   See Butler v. Young, No. CA-00-65-7 (W.D. Va.

Feb. 2, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2